Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 9, 2021

                                       No. 04-21-00019-CV

  IN RE SAN ANTONIO ENTERPRISES, LLC D/B/A RIVER CITY NURSING HOME
      CARE CENTER AND CREATIVE SOLUTIONS IN HEALTHCARE, INC.

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI19883
                          Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        The real party in interest’s motion to extend time to file the response is granted. We order
the response due February 17, 2021.

           It is so ORDERED on February 9, 2021.

                                                             PER CURIAM



           ATTESTED TO. _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT